SECURITY AND PLEDGE AGREEMENT
dated as of
August 2, 2013
among
MITCHAM INDUSTRIES, INC.
THE GUARANTORS PARTY HERETO
and
HSBC BANK USA, N.A.,
not in its individual capacity, but solely as Administrative Agent
TABLE OF CONTENTS

Page

      ARTICLE I DEFINITIONS 1.01
1.02  
Definitions
Interpretation

      ARTICLE II COLLATERAL 2.01
2.02
2.03
2.04
2.05
2.06  
Grant of Security Interest
Termination of Security Interests
Partial Release of Collateral
Security Interest Absolute
Limit of Liability
Reinstatement

      ARTICLE III PERFECTION OF SECURITY INTEREST 3.01
3.02
3.03
3.04
3.05
3.06  
Perfection
Perfection of Additional Collateral
Intellectual Property Filings
Instruments
Further Assurances
Use of Collateral

      ARTICLE IV REPRESENTATIONS AND WARRANTIES 4.01
4.02
4.03
4.04
4.05
4.06
4.07
4.08  
Security Documents; Credit Agreement
Title
Chief Executive Office; Change of Name; Jurisdiction of Organization
Corporate Names; Prior Transactions
Records
Changes in Circumstances
[Intentionally omitted]
Title to Equity Interests



  4.09   Financing Statements and Other Filings; Maintenance of Perfected
Security Interest

      4.10
4.11
4.12
4.13
4.14
4.15
4.16
4.17
4.18
4.19  
Deposit Accounts
Investment Property
Delivery of Certificated Securities Collateral
Perfection of Uncertificated Securities Collateral
Instruments and Tangible Chattel Paper
Electronic Chattel Paper and Transferable Records
Letters of Credit
Commercial Tort Claims
Intellectual Property
Collateral Information

      ARTICLE V COVENANTS 5.01
5.02
5.03
5.04
5.05
5.06
5.07
5.08
5.09
5.10
5.11
5.12
5.13
5.14  
Access to Records; Inspection of Collateral
Other Financing Statements and Liens
Reports
Adverse Claims
Prohibition of Certain Changes
Opinion of Counsel
Collateral Held by Others
Records
Collection of Accounts
Disposition of Collateral
Protection of Intellectual Property
Special Provisions Relating to Certain Collateral
Claims Against Collateral
Joinder of Additional Debtors

      ARTICLE VI REMEDIES 6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
6.12  
Events of Default, Etc.
Deficiency
Private Sale
Application of Proceeds
Attorney-in-Fact
Expenses
Administrative Agent’s Right to Perform on Debtor’s Behalf
Custody and Preservation
Preservation of Rights
Rights of Secured Party
No Marshalling
Remedies Cumulative

      ARTICLE VII MISCELLANEOUS 7.01
7.02
7.03
7.04
7.05
7.06
7.07
7.08
7.09
7.10
7.11
7.12
7.13
7.14
7.15
7.16
7.17
7.18
7.19  
Waivers of Rights Inhibiting Enforcement
Notices
Assignment
Successors and Assigns
Amendment and Waiver
No Implied Waiver
Severability
Entire Agreement
Execution in Counterparts
Governing Law
Headings
Interpretation
Waiver of Jury Trial
Survival, Etc.
Agents, Etc.
Limitation of Liability
Subrogation
Authority of the Administrative Agent
No Release
Annex 1
Annex 2
Annex 3
Annex 4
Annex 5
Annex 6
Annex 7
Annex 8
Annex 9
Annex 10
Annex 11
Annex 12
Annex 13
Annex 14
Annex 15  
Intellectual Property Licenses
Patent Collateral
Securities Collateral
Trademark Collateral
Filing Offices
Debtor Information
Previous Names and Transactions
Offices and Locations of Records
Locations of Inventory and Equipment
Deposit Accounts
Securities Accounts and Commodity Accounts
Instruments and Tangible Chattel Paper
Electronic Chattel Paper
Letters of Credit
Commercial Tort Claims
Exhibit A
Exhibit B
Exhibit C  
Deposit Account Control Agreement
Patent Security Agreement
Trademark Security Agreement

SECURITY AND PLEDGE AGREEMENT

This SECURITY AND PLEDGE AGREEMENT (this “Agreement”) dated as of August 2,
2013, is among Mitcham Industries, Inc., a Texas corporation (“Borrower”), the
Guarantors party hereto (together with the Borrower, the “Debtors”), and HSBC
Bank USA, N.A., as Administrative Agent under the Credit Agreement (as herein
defined), not in its individual capacity, but solely as collateral agent for the
Lenders and other Secured Parties (as such terms are defined herein) (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

RECITALS:

A. Pursuant to the Credit Agreement dated as of August 2, 2013 (as amended,
modified and supplemented from time to time, the “Credit Agreement”), among the
Borrower, the lenders party thereto (the “Lenders”) and the Administrative
Agent, the Lenders agreed to make loans to, and other extensions of credit on
behalf of, the Borrower.

B. It is a condition to the obligations of the Lenders and the Administrative
Agent under the Credit Agreement that the Debtors shall have granted Liens
securing the Obligations and executed, delivered, and granted the Liens provided
for in this Agreement.

C. To induce the Lenders and the Administrative Agent to enter into the Credit
Agreement and to induce certain of the Secured Parties to make loans and/or
extend other credit to the Borrower, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtors have agreed to grant security interests in the Collateral as security
for the Secured Obligations (as herein defined).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

1.01 Definitions. Capitalized terms not otherwise defined herein have the
respective meanings assigned to them in the Credit Agreement. All terms used
herein that are not defined herein or in the Credit Agreement and are defined in
the UCC have the meanings therein stated. In addition, the following terms have
the following meanings under this Agreement:

“Accounts” means all accounts (as defined in the UCC) and all general
intangibles (including payment intangibles and software) (as defined in the UCC)
of any Debtor constituting any right to the payment of money, whether or not
earned by performance, including all moneys due and to become due to any Debtor
in respect of any loans or advances or for Inventory or Equipment or other goods
sold or leased or for services rendered, tax refunds, insurance refund claims
and other insurance claims and proceeds, tort claims, securities and other
investment property, rights to proceeds of letters of credit, letter-of-credit
rights, supporting obligations of every nature and any guarantee of any of the
foregoing.

“Administrative Agent” has the meaning set forth in the introductory paragraph
to this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Contracts” means, collectively, with respect to each Debtor, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral, or third party or intercompany), between such Debtor and third parties,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9.104 of the UCC, and (ii) in the case of any certificated
security, uncertificated security or security entitlement, “control,” as such
term is defined in Section 8.106 of the UCC and (iii) in the case of any
commodity contract, “control,” as such term is defined in Section 9.106 of the
UCC.

“Credit Agreement” has the meaning set forth in Recital A.

“Deposit Account Control Agreement” means an agreement substantially in the form
annexed hereto as Exhibit A or any other form reasonably satisfactory to the
Administrative Agent.

“Deposit Accounts” means, collectively, with respect to each Debtor, (i) all
“deposit accounts” as such term is defined in the UCC (other than the Excluded
Deposit Accounts) and (ii) all cash, funds, checks, notes and instruments from
time to time on deposit in any of the accounts included in clause (i) of this
definition.

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing Inventory or Equipment.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other rights to
acquire any of the foregoing.

“Equipment” means, with respect to each Debtor, all “equipment” (as defined in
the UCC) and all other goods of such Debtor that are used or acquired for use in
its business, including all spare parts and related supplies, all goods obtained
by such Debtor in exchange for any such goods, all substances, if any,
commingled with or added to those goods and all upgrades and other improvements
to those goods, in each case to the extent not constituting Inventory.

“Excluded Collateral” has the meaning assigned to such term in the final
paragraph of Section 2.01.

“Excluded Deposit Account” means each of the following (i) at any time, the
Borrower’s payroll account number 807009067 located at First Victoria Bank and
(ii) until the date that is one hundred eighty (180) days after the Closing
Date, the following accounts: (x) account number 694026292 located at Frost
Bank; (y) account numbers 653519694 and 836919860 located at JP Morgan Chase
Bank; and (z) account number 28231 located at First Victoria Bank.

“Excluded Equity Interests” means (i) 35% of the outstanding voting Equity
Interests of any direct Foreign Subsidiary of the Borrower, (ii) 35% of the
outstanding voting Equity Interests of any Foreign Subsidiary of the Borrower
that is owned by another Subsidiary of the Borrower that itself is not directly
or indirectly owned by a Foreign Subsidiary of the Borrower, and (iii) 100% of
the outstanding Equity Interests of any Subsidiary of the Borrower that is
directly or indirectly owned by a Foreign Subsidiary of the Borrower.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Debtor, including (i) all obligations or
indebtedness owing to any Debtor (other than Accounts) from whatever source
arising, (ii) all Intellectual Property and goodwill, (iii) all Governmental
Approvals, (iv) all rights or claims in respect of refunds for taxes paid,
(v) all Contracts and (vi) to the extent permitted by applicable law, all rights
in respect of any pension plan or similar arrangement maintained for employees
of any Debtor.

“Instruments” means all “instruments”, “chattel paper” (whether tangible or
electronic) or “letters of credit” (each as defined in the UCC) of any Debtor
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any Account, including
promissory notes, drafts, bills of exchange and trade acceptances now owned or
hereafter acquired and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the Instruments.

“Intellectual Property” means all Patent Collateral and all Trademark
Collateral, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all licenses or user or
other agreements granted to any Debtor with respect to any of the foregoing, in
each case whether now or hereafter owned or used, including, without limitation,
the contracts, licenses, or other agreements with respect to the Patent
Collateral or the Trademark Collateral listed in Annex 1; (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured; (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data; and (f) all causes of action, claims and warranties now or hereafter owned
or acquired by any Debtor in respect of any of the items listed above.

“Intellectual Property Security Agreements” means the Patent Security Agreement
and the Trademark Security Agreement.

“Inventory” means all inventory (as defined in the UCC) and all other goods of
any Debtor held for sale, lease or furnishing under a contract of service
(including to its Subsidiaries or Affiliates) or that constitute raw materials,
work in process or material used or consumed in its business, including all
spare parts and related supplies, all goods obtained by any Debtor in exchange
for such goods, all products made or processed from such goods and all
substances, if any, commingled therewith or added to such goods.

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account (in each case, as defined in the UCC), excluding, however, the
Securities Collateral.

“Patent Collateral” means all Patents now owned or hereafter acquired by any
Debtor, including, without limitation, each Patent identified in Annex 2.

“Patents” means, collectively, (i) all patents and patent applications,
including the inventions and improvements described and claimed therein, and all
patentable inventions, (ii) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, and (iii) all rights, licenses and
goodwill, now existing or hereafter coming into existence, (A) to all income,
profits, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including damages and payments for past, present
or future infringements thereof, (B) to sue for past, present and future
infringements thereof, and (C) otherwise accruing under or pertaining to any of
the foregoing throughout the world.

“Patent Security Agreement” means an agreement substantially in the form annexed
hereto as Exhibit B.

“Permitted Liens” means Liens permitted by Section 7.3 of the Credit Agreement.

“Permitted Third Party Possession” means, as applicable, (i) with respect to any
Inventory or Equipment of a Debtor, the delivery of possession or custody by
such Debtor to a third party pursuant to a Contract entered into by such Debtor
in the ordinary course of its business under which such third party is leasing,
purchasing or acquiring such Inventory or Equipment, (ii) with respect to any
Inventory or Equipment of a Debtor, the delivery of possession or custody by
such Debtor to the manufacturer thereof for repair or maintenance, and
(iii) with respect to Inventory, the delivery of possession to a bailee or
warehouseman in connection with the import or export of Inventory in the
ordinary course of its business.

“Proceeds” has the meaning assigned to such term in the UCC, including all
proceeds of insurance and all condemnation awards and all other compensation for
any casualty event with respect to all or any part of the Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.

“Records” has the meaning assigned to such term in Section 4.05.

“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
including all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent or any Secured Party in
connection with any suit or proceeding in connection with the performance by
such Secured Party of any of the agreements contained in any of the Contracts,
or in connection with any exercise of its rights or remedies hereunder, pursuant
to the terms of this Agreement.

“Secured Parties” means, collectively, the Administrative Agent, each Lender (in
its capacity as such), and each Lender or Affiliate thereof party to a Specified
Swap Agreement or Specified Cash Management Agreement.

“Securities Collateral” means (i) each of the Equity Interests of each issuer
identified on Annex 3 (whether such Equity Interests are securities or general
intangibles under the UCC) owned by a Debtor and any Equity Interests
subsequently pledged to the Administrative Agent pursuant to any Security and
Pledge Agreement now or hereafter owned by a Debtor, and the certificates or
other instruments representing any of the foregoing and any interest of a Debtor
in the entries on the books of any securities intermediary pertaining thereto
(the “Pledged Shares”); provided, however, that the Pledged Shares shall not
include any Excluded Equity Interests, and (ii) all dividends, distributions,
returns of capital, cash, warrants, options, rights, instruments, rights to vote
or manage the business of such Person pursuant to organizational documents
governing the rights and obligations of the stockholders, partners, members or
other owners thereof and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Shares.

“Security Interest” means the security interest in the Collateral granted by
Debtors under this Agreement.

“Specified Titled Equipment” means titled Equipment owned by the Debtors below
the $500,000 threshold referred to in Section 3.02(e).

“Trade Secrets” means, collectively, with respect to each Debtor, all know-how,
trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, technical, marketing,
financial and business data and databases, pricing and cost information,
business and marketing plans, customer and supplier lists and information, all
other confidential and proprietary information and all tangible embodiments of
the foregoing, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
trade secrets, (ii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto including damages and payments
for past, present or future misappropriations thereof, (iii) rights
corresponding thereto throughout the world and (iv) rights to sue for past,
present or future misappropriations thereof.

“Trademark Collateral” means all Trademarks now owned or hereafter acquired by
any Debtor including, without limitation, each Trademark identified in Annex 4.

“Trademarks” means, collectively, (i) all trade names, trademarks and service
marks, logos, trademark and service mark registrations, and applications for
trademark and service mark registrations, (ii) all renewals of trademark and
service mark registrations, and (iii) all rights (A) to all income, royalties,
damages and other payments (including in respect of all past, present and future
infringements) with respect to any of the foregoing, (B) to sue for all past,
present and future infringements thereof, and (C) otherwise accruing under or
pertaining to any of the foregoing, together, in each case, with the product
lines and goodwill of the business connected with the use of, and symbolized by,
each such trade name, trademark and service mark.

“Trademark Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit C.

“UCC” means the Uniform Commercial Code as now or hereafter adopted and in
effect in the State of New York; provided that if, by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of any Security Interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or the effect of perfection or
non-perfection.

1.02 Interpretation. The principles of interpretation set out in Section 1.02 of
the Credit Agreement shall apply equally to this Agreement mutatis mutandis. For
the avoidance of doubt, all references in this Agreement to attachment,
perfection, priority or validity of any Lien in the Collateral created hereby
shall solely address the attachment, perfection, priority or validity of any
Lien under the laws of the United States of America or any State thereof and
shall specifically exclude any reference to any of the foregoing under foreign
law.

ARTICLE II
COLLATERAL

2.01 Grant of Security Interest. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) and
performance of the Secured Obligations, each Debtor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all of such Debtor’s right, title and interest in, to and under the following
property, whether now owned or hereafter acquired by such Debtor and whether now
existing or hereafter coming into existence and wherever located (collectively,
the “Collateral”):

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Documents;

(d) all Equipment;

(e) all General Intangibles;

(f) all Governmental Approvals;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Securities Collateral;

(k) all rights, claims and benefits of such Debtor against any Person arising
out of, relating to or in connection with Inventory or Equipment purchased by
such Debtor, including any such rights, claims or benefits against any Person
storing or transporting such Inventory or Equipment;

(l) all other tangible and intangible personal property and fixtures of such
Debtor, including all cash, products, rents, revenues, issues, profits,
royalties, income, benefits, commercial tort claims, letter-of-credit rights,
supporting obligations, accessions to, substitutions and replacements for any
and all of the foregoing, any indemnity, warranty or guarantee payable by any
reason of loss or damage to or otherwise with respect to any of the foregoing,
and all causes of action, claims and warranties now or hereafter held by such
Debtor in respect of any of the items listed above;

(m) all books, correspondence, credit files, records, invoices and other papers,
including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Debtor or any computer bureau or service
company from time to time acting for such Debtor; and

(n) all Proceeds of the collateral described in the foregoing clauses
(a) through (m).

Notwithstanding anything herein to the contrary, the Collateral shall not
include (the following, collectively, the “Excluded Collateral”): (i) any assets
of any Debtor to the extent that the grant of a security interest therein is
prohibited by any law or any Governmental Authority, (ii) any Debtor’s rights or
interests in any license, contract, agreement, or instrument to which such
Debtor is a party or any of its rights or interests thereunder to the extent,
but only to the extent, that such a grant would, under the terms of such
license, contract, agreement, or instrument or otherwise, result in a breach of
the terms of, or constitute a default under, or result in the termination of any
license, contract, agreement, or instrument to which such Debtor is a party
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including applicable bankruptcy laws) or principles of equity); provided,
that immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Debtor shall be deemed to have
granted a security interest in, all such rights and interests as if such
provision had never been in effect, (iii) the Excluded Equity Interests,
(iv) any assets of any Debtor that are the subject of a Capital Lease or
securing purchase money Indebtedness permitted to be incurred under Section 7.2
of the Credit Agreement if the contractual obligation pursuant to which such
Lien is granted (or the document providing for such Capital Lease) prohibits or
requires the consent of any Person other than such Debtor or any of its
Affiliates as a condition to the creation of any other Lien on such asset,
(v) the Excluded Deposit Accounts, and (vi) any assets of any Debtor
constituting an interest in real estate.

2.02 Termination of Security Interests. This Agreement and the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Debtors at the time provided for in Section 10.14(b) of the Credit Agreement.
Upon such termination, the Administrative Agent shall (at the written request
and expense of the Borrower) promptly cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Borrower and to be released and cancelled all licenses
and rights referred to in Section 5.12(b)(i). The Administrative Agent shall
also (at the written request and expense of the Borrower) promptly execute and
deliver to the Borrower upon such termination such UCC termination statements
and such other documentation as shall be reasonably requested by the Borrower to
effect the termination and release of the Security Interests on the Collateral.

2.03 Partial Release of Collateral. Upon the Disposition of any Collateral
permitted by or made in accordance with the Credit Agreement, the Administrative
Agent shall, upon the written request of (and at the sole cost and expense of)
the Borrower, promptly execute and deliver to the Borrower such UCC termination
statements and such other documentation as the Borrower may reasonably request
to effect the termination and release of the Liens on such Collateral.

2.04 Security Interest Absolute. To the maximum extent permitted by applicable
law, the rights and remedies of the Administrative Agent hereunder, the Liens
created hereby, and the obligations of the Debtors under this Agreement are
absolute, irrevocable and unconditional and will remain in full force and effect
without regard to, and will not be released, suspended, discharged, terminated
or otherwise affected by, any circumstance or occurrence whatsoever (other than
termination pursuant to Section 2.02 or partial release pursuant to Section
2.03), including:

(a) any renewal, extension, amendment, or modification of, or addition or
supplement to or deletion from, any of the Loan Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

(b) any waiver of, consent to or departure from, extension, indulgence or other
action or inaction under or in respect of any of the Secured Obligations, this
Agreement, any other Loan Document or other instrument or agreement relating
thereto, or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of the Secured Obligations, this Agreement, any
other Loan Document or any such other instrument or agreement relating thereto;

(c) any furnishing of any additional security for the Secured Obligations or any
part thereof to the Administrative Agent or any other Person or any acceptance
thereof by the Administrative Agent or any other Person or any substitution,
sale, exchange, release, surrender or realization of or upon any such security
by the Administrative Agent or any other person or the failure to create,
preserve, validate, perfect or protect any other Lien granted to, or purported
to be granted to, or in favor of, the Administrative Agent or any other Secured
Party;

(d) any illegality, invalidity, irregularity or unenforceability of all or any
part of the Secured Obligations, any Loan Document or any other agreement or
instrument relating thereto or any security therefor;

(e) the acceleration of the maturity of any of the Secured Obligations or any
other modification of the time of payment thereof;

(f) any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations or any other obligation of any Loan Party under any
of the Loan Documents, or any rescission, waiver, amendment or other
modification of any Loan Document or any other agreement, including any increase
in the Secured Obligations resulting from any extension of additional credit or
otherwise; or

(g) any other event or circumstance whatsoever that might otherwise constitute a
legal or equitable discharge of a surety or a guarantor, it being the intent of
this Section 2.04 that the obligations of the Debtors hereunder shall be
absolute, irrevocable and unconditional under any and all circumstances.

2.05 Limit of Liability. Notwithstanding the foregoing, the security interest
granted by each Debtor hereunder shall be limited to the extent necessary so
that its obligations hereunder would not be subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

2.06 Reinstatement. This Agreement and the Liens created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of any Debtor in respect of the Secured Obligations is rescinded
or must otherwise be restored by any holder of the Secured Obligations, whether
as a result of any fraudulent conveyance, proceedings in bankruptcy or
reorganization or otherwise. EACH DEBTOR SHALL DEFEND AND INDEMNIFY EACH SECURED
PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE
UNDER THIS SECTION 2.06 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED
PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY BUT EXCLUDING SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED SECURED PARTY’S OR ITS RELATED PARTIES’ GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR BAD FAITH.

ARTICLE III
PERFECTION OF SECURITY INTEREST

3.01 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, Debtors shall:

(a) file or cause to be filed such financing statements and other documents in
such offices in the United States of America or any State thereof as shall be
necessary or as the Administrative Agent may reasonably request to perfect and
establish the priority of the Security Interest;

(b) subject to Section 3.04, deliver to the Administrative Agent any and all
Instruments with an individual face value in excess of $250,000, endorsed or
accompanied by such instruments of assignment and transfer in such form and
substance as the Administrative Agent may reasonably request;

(c) deliver to the Administrative Agent any and all certificates in any Debtor’s
physical possession evidencing Investment Property included in the Collateral or
any Securities Collateral (other than those representing any Excluded Equity
Interests), endorsed or accompanied by such instruments of assignment and
transfer in such form and substance as the Administrative Agent may reasonably
request;

(d) [intentionally omitted]

(e) [intentionally omitted];

(f) with respect to any uncertificated security included in the Collateral
consisting of Equity Interests in Domestic Subsidiaries (other than those
representing any Excluded Equity Interests), cause the Security Interest to be
recorded on the equityholder register or on the books of the issuer of such
uncertificated security and cause such issuer to execute and deliver to the
Administrative Agent an acknowledgment of the Security Interest pursuant to
which the issuer agrees to comply with instructions originated by the
Administrative Agent without further consent by such Debtor;

(g) deliver to the Administrative Agent with respect to each location in the
United States of America (other than any location owned by a Debtor) where any
Debtor maintains Collateral a waiver of bailee’s and/or landlord’s lien, as
applicable;

(h) [intentionally omitted]; and

(i) take all such other actions as shall be necessary or as the Administrative
Agent may reasonably request to perfect and establish the priority of the
Security Interest.

Additionally, each Debtor hereby authorizes the Administrative Agent to prepare,
execute, deliver, file and/or record in any relevant jurisdiction in the United
States of America (without the signature of such Debtor to the extent permitted
by applicable law) any financing statement (including any fixture filing),
continuation statement, amendment or other document that may be necessary or
desirable (in the reasonable judgment of the Administrative Agent): (i) to
create, preserve, perfect or validate the Security Interest; or (ii) or to
enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such Security Interest. Each Debtor hereby ratifies its
authorization for the Administrative Agent to file in any relevant jurisdiction
in the United States of America any initial financing statements or amendments
thereto relating to the Collateral if filed prior to the date hereof. Each
Debtor hereby authorizes the Secured Parties to file any financing statement
describing the Collateral as “all assets” or “all of the Debtor’s personal
property”, notwithstanding that such wording may be broader in scope than the
Collateral described in this Agreement. The Debtors shall pay the costs of, or
incidental to, any recording or filing of any such financing or continuation
statement, amendment or other document or otherwise arising out of or in
connection with the execution and delivery of this Agreement.

3.02 Perfection of Additional Collateral. Each Debtor shall:

(a) subject to Section 3.04, upon the acquisition after the date hereof by such
Debtor of any Instrument with an individual face value in excess of $250,000,
promptly deliver to the Administrative Agent all such Instruments, endorsed
and/or accompanied by instruments of assignment and transfer in such form and
substance as the Administrative Agent may reasonably request;

(b) upon the acquisition of any certificated securities representing Investment
Property or Securities Collateral which are to be physically possessed by a
Debtor other than those representing Excluded Equity Interests, promptly deliver
to the Administrative Agent all such certificated securities, endorsed or
accompanied by instruments of transfer or assignment in such form and substance
as the Administrative Agent may reasonably request;

(c) upon the acquisition of any uncertificated securities included in the
Collateral other than those representing Excluded Equity Interests, cause the
Security Interest to be recorded on the equityholder register or the books of
the issuer of such uncertificated securities and cause such issuer to execute
and deliver to the Administrative Agent an acknowledgement of the Security
Interest pursuant to which the issuer agrees to comply with instructions
originated by the Administrative Agent without further consent by such Debtor;

(d) upon the request of the Administrative Agent made at any time during the
existence and continuance of an Event of Default, deliver to the Administrative
Agent true and complete copies of all Contracts in respect of the Collateral
which are in excess of $100,000 or are otherwise material to such Debtor’s
business;

(e) if the Debtors shall at any time own titled Equipment with an aggregate book
value, as determined in good faith by the Borrower, in excess of $500,000,
deliver to the Administrative Agent any and all certificates of title,
applications for title or similar evidence of ownership of all Equipment owned
by such Debtor and cause the Administrative Agent to be named as lienholder on
any such certificate of title, application for title or other evidence of
ownership so delivered; and

(f) deliver to the Administrative Agent a securities account control agreement
in form and substance satisfactory to the Administrative Agent with respect to
any securities account or securities entitlement opened after the date hereof,
executed by such Debtor and the securities intermediary maintaining such
securities account.

3.03 Intellectual Property Filings. On the date hereof, each Debtor will execute
and deliver to the Administrative Agent the Intellectual Property Security
Agreements with respect to all Intellectual Property material to the use and
operation of the Collateral (taken as a whole) then owned by it or for which an
applicable for registration is pending in the United States Patent and Trademark
Office. Upon the request of the Administrative Agent, it will sign and deliver
to the Administrative Agent any Intellectual Property Security Agreement with
respect to any such Intellectual Property owned by it at such time that are not
covered by any previous Intellectual Property Security Agreements so executed
and delivered by it. In each case, it shall promptly make all Intellectual
Property filings necessary to record the Security Interests in such Intellectual
Property. Each Debtor hereby appoints the Administrative Agent as its
attorney-in-fact to execute and file all Intellectual Property filings required
or so requested for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; and such power, being coupled with an interest,
shall be irrevocable until the Collateral is released pursuant to Section 2.02
or Section 2.03.

3.04 Instruments. Unless the Administrative Agent shall have directed otherwise
after the occurrence and during the continuance of an Event of Default, each
Debtor may retain for collection in the ordinary course any Instruments received
by it in the ordinary course of business, and the Administrative Agent shall,
promptly upon request and at the expense of any Debtor, make appropriate
arrangements for making any Instrument pledged by such Debtor and held by the
Administrative Agent available to such Debtor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by the Administrative Agent, against trust receipt or like
document).

3.05 Further Assurances. Each Debtor shall, from time to time, at its sole
expense, promptly execute, deliver, file and record in the United States of
America all further agreements, assignments, financing statements, instruments,
documents and certificates and take all further action that may be reasonably
necessary or reasonably desirable, or that the Administrative Agent may
reasonably request, in order to create, preserve, perfect, confirm or validate
the Security Interest in the Collateral or to enable the Administrative Agent to
obtain the full benefits of the Security Documents (including, to the extent
required in this Agreement, the delivery of possession of any Collateral that
hereafter comes into existence or is acquired in the future to the
Administrative Agent as pledgee for the benefit of the Secured Parties), or to
enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies thereunder with respect to any of such Collateral.

3.06 Use of Collateral. Unless the Administrative Agent shall have directed
otherwise after the occurrence and during the continuance of an Event of
Default, except as otherwise provided herein or in the Credit Agreement, each
Debtor shall be entitled to use and possess the Collateral and to exercise its
rights, title and interest in all Contracts and Governmental Approvals subject
to the rights, remedies, powers and privileges of the Administrative Agent under
Article VI and to such use, possession or exercise not otherwise constituting an
Event of Default.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

          Each Debtor represents and warrants to the Secured Parties as follows:
  4.01    
Security Documents; Credit Agreement.
       
 

(a) This Agreement is effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties a legal, valid and enforceable security
interest in and Lien on the Collateral and, (i) when financing statements and
other filings in appropriate form are filed in the offices specified on Annex 5,
and (ii) upon the taking of possession or Control by the Administrative Agent of
the Collateral with respect to which a security interest may be perfected only
by possession or Control (which possession or Control shall be given to the
Administrative Agent to the extent possession or Control by the Administrative
Agent is required by this Agreement), the Lien created by this Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Debtors in the Collateral (other than, for the avoidance of
doubt, Specified Titled Equipment) for which such methods of perfection are
applicable, in each case subject to no Liens.

(b) When the Intellectual Property Security Agreements are filed in the United
States Patent and Trademark Office, the Lien created by this Agreement shall
constitute a perfected Lien on all right, title and interest of the grantors
thereunder in the Intellectual Property which is registered in the United States
Patent and Trademark Office, in each case subject to no Liens.

(c) [intentionally omitted]

(d) Each Debtor makes the representations and warranties set forth in Article IV
of the Credit Agreement as they relate to such Debtor or to the Loan Documents
to which such Debtor is a party, each of which is hereby incorporated herein by
reference, and the Administrative Agent shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for
purposes of this Section 4.01(d), be deemed to be a reference to the Debtors’
knowledge.

4.02 Title. Each Debtor is the sole legal and beneficial owner of all Collateral
in which it purports to grant a Lien pursuant to this Agreement, and such
Collateral is free and clear of all Liens except Permitted Liens. Except as set
forth on Schedule 7.3 to the Credit Agreement or is filed after the Closing Date
with respect to Permitted Liens, no currently effective financing statement or
other instrument similar in effect (other than those naming the Administrative
Agent as the secured party) is on file in any recording office covering all or
any part of the Collateral. No Person other than the Administrative Agent has
Control or possession of all or any part of the Collateral except (i) as
permitted by the Credit Agreement, and (ii) Permitted Third Party Possession.

4.03 Chief Executive Office; Change of Name; Jurisdiction of Organization. As of
the Closing Date the exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number and chief executive office of each Debtor is indicated
next to its name in Annex 6.

4.04 Corporate Names; Prior Transactions. No Debtor has, during the past five
years, been known by or used any other corporate or fictitious name or been a
party to any merger or consolidation, or acquired all or substantially all of
the assets of any person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in Annex 7.

4.05 Records. As of the Closing Date, the principal place of business and chief
executive office of each Debtor and the office where each Debtor keeps its books
and records concerning the Collateral (hereinafter, collectively called the
“Records”) is located at the address set out on Annex 8.

4.06 Changes in Circumstances. No Debtor has, within the period of four months
prior to the date hereof: (a) changed its location (as defined in Section 9-307
of the UCC); (b) changed its name; or (c) become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC) with respect to a security agreement previously
entered into by any other Person.

4.07 [Intentionally omitted].

4.08 Title to Equity Interests. As of the Closing Date, the applicable Debtor
identified on Annex 3 owns the Equity Interests listed as being owned by it in
Annex 3 hereto, free and clear of any Lien. All shares of capital stock
identified in such Annex as being beneficially owned by each Debtor have been
duly authorized and validly issued, are fully paid and non-assessable and are
not subject to any option to purchase or similar right of any Person. Except as
permitted by the Credit Agreement, no Debtor is nor will become a party to or
otherwise bound by any agreement, other than the Loan Documents, which restricts
in any manner the rights of any present or future holder of any such Equity
Interest with respect thereto.

4.09 Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. The only filings, registrations and recordings in the United States of
America that are necessary and appropriate to create, preserve, protect, publish
notice of and perfect the security interest granted by each Debtor to the
Administrative Agent (for the benefit of the Secured Parties) pursuant to this
Agreement in respect of the Collateral are listed in Annex 5. All such filings,
registrations and recordings have been delivered to the Administrative Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Annex 5 and
shall be filed, registered and recorded immediately after the date thereof. No
financing statement or other instrument similar in effect covering all or any
part of the Collateral or listing such Debtor as debtor is on file in any
recording office, except such as have been filed in favor of the Administrative
Agent pursuant to this Agreement or as otherwise permitted under the Credit
Agreement.

4.10 Deposit Accounts. As of the Closing Date, no Debtor has opened or maintains
any Deposit Accounts other than the accounts listed on Annex 10. The
Administrative Agent has a perfected first priority security interest in each
Deposit Account listed on Annex 10.

4.11 Investment Property. As of the Closing Date, no Debtor (i) has any
Securities Accounts or Commodity Accounts other than those listed in Annex 11,
and the Administrative Agent has a perfected first priority security interest in
such Securities Accounts and Commodity Accounts as a result of filing the
applicable UCC financing statements, and (ii) does not hold, own or have any
interest in any Investment Property other than those maintained in the
Securities Accounts or Commodity Accounts listed in Annex 11.

4.12 Delivery of Certificated Securities Collateral. All certificates,
agreements or instruments representing or evidencing the Securities Collateral
in existence on the Closing Date (other than those evidencing Excluded Equity
Interests), have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and the Administrative Agent has a perfected first priority
security interest therein.

4.13 Perfection of Uncertificated Securities Collateral. The Administrative
Agent has a perfected first priority security interest in all uncertificated
Securities Collateral (other than Excluded Equity Interests) pledged by it
hereunder that is in existence on the Closing Date.

4.14 Instruments and Tangible Chattel Paper. As of the Closing Date (i) no
principal amount in excess of $250,000 payable under or in connection with any
of the Collateral is evidenced by any Instrument other than such Instruments
listed in Annex 12 and (ii) each Instrument listed in Annex 12 has been properly
delivered to the Administrative Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount in excess of $250,000 then
payable under or in connection with any of the Collateral shall be evidenced by
any Instrument other than as listed in Annex 12, the Debtor acquiring such
Instrument shall deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. Upon the continuance of an
Event of Default, at the request of the Administrative Agent, each item of
tangible chattel paper then held or subsequently acquired shall be delivered to
the Administrative Agent, accompanied by instruments of transfer or assignment
duly executed in blank.

4.15 Electronic Chattel Paper and Transferable Records. As of the Closing Date
no amount payable under or in connection with any of the Collateral is evidenced
by any electronic chattel paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such electronic
chattel paper and transferable records listed in Annex 13. Each Debtor will
maintain all (i) electronic chattel paper in the manner specified in
Section 9-105 of the UCC and (ii) transferable records so that the
Administrative Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record.

4.16 Letters of Credit. As of the Closing Date, no Debtor is a beneficiary under
any Letter of Credit having a face value in excess of $100,000 issued in favor
of such Debtor except as listed in Annex 14.

4.17 Commercial Tort Claims. As of the Closing Date, such Debtor holds no
commercial tort claims for an amount in excess of $100,000 other than those
listed in Annex 15.

4.18 Intellectual Property. (a) Annex 2 lists all Patents, and Annex 4 lists all
Trademarks, in each case material to the use and operation of the Collateral
(taken as a whole) as of the Closing Date; (b) all Intellectual Property that is
material to the use and operation of the Collateral (taken as a whole) is valid,
subsisting, unexpired and enforceable and has not been abandoned; (c) except as
described on Annex 2 or Annex 4, as applicable, such Debtor is the exclusive
owner of all right, title and interest in and to, or has the right to use, all
such Intellectual Property; (d) consummation and performance of this Agreement
will not result in the invalidity, unenforceability, impairment, default or
termination of any such Intellectual Property; (e) except as described on Annex
2 or Annex 4, as applicable, there are no outstanding holdings, decisions,
consents, settlements, decrees, orders injunctions, rulings or judgments that
would limit, cancel, or question the validity or enforceability of any such
Intellectual Property or such Debtor’s rights therein or use thereof; (f) to
such Debtor’s knowledge, except as described in Annex 2 or Annex 4, as
applicable, the operation of such Debtor’s business and such Debtor’s use of
such Intellectual Property in connection therewith does not infringe or
misappropriate the intellectual property rights of any other Person; (g) except
as described in Annex 2 or Annex 4, as applicable, no action or proceeding is
pending or, to such Debtor’s knowledge, threatened (i) seeking to limit, cancel
or question the validity of any such Intellectual Property or such Grantor’s
ownership interest or rights therein, (ii) which, if adversely determined, could
have a Material Adverse Effect on the value of any such Intellectual Property or
(iii) alleging that any such Intellectual Property, or such Debtor’s use thereof
in the operation of its business, infringes or misappropriates the intellectual
property rights of any Person and (h) to such Debtor’s knowledge, there has been
no Material Adverse Effect on such Debtor’s rights in its material Trade Secrets
as a result of any unauthorized use, disclosure or appropriation by or to any
Person, including such Debtor’s current and former employees, contractors and
agents. 4.19 Collateral Information. As of the Closing Date, all information set
forth herein, including the annexes hereto, and all information contained in any
documents, schedules and lists heretofore delivered to the Administrative Agent,
in connection with this Agreement relating to the Collateral, is accurate and
complete in all material respects. As of the Closing Date, the Collateral
described on the annexes hereof constitutes property of such type of Collateral
owned or held by the Debtors.

ARTICLE V
COVENANTS

In furtherance of the grant of the Security Interests pursuant to Article II,
each Debtor hereby agrees with the Administrative Agent as follows:

5.01 Access to Records; Inspection of Collateral .

(a) Each Debtor shall (i) permit representatives of the Administrative Agent to
inspect the Collateral and Records and make copies of the Records as provided in
Section 6.6 of the Credit Agreement and (ii) forward to the Administrative Agent
copies of any notices or communications received by such Debtor relevant to the
validity, perfection or priority of Administrative Agent’s Security Interests in
the Collateral. Upon the occurrence and during the continuation of any Event of
Default, at the Administrative Agent’s request, each Debtor shall promptly
deliver copies of any and all such Records to the Administrative Agent.

5.02 Other Financing Statements and Liens. Each Debtor shall keep the Collateral
in good order and repair and will not use the same in violation of law (except
as would be permitted pursuant to Section 6.4(b) of the Credit Agreement) or any
policy of insurance thereon. Without the prior written consent of the
Administrative Agent and except with respect to Permitted Liens, no Debtor shall
file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to the Collateral in which the Administrative Agent is not named as the
sole secured party for the benefit of the Secured Parties.

5.03 Reports. Each Debtor shall furnish to the Administrative Agent from time to
time as the Administrative Agent may reasonably request statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail; provided, however, absent the existence and
continuance of an Event of Default, the Debtors shall only be required to
deliver such information concurrently with the delivery of each Borrowing Base
Certificate. Promptly upon request of the Administrative Agent, following
receipt by the Administrative Agent of any reports pursuant to the preceding
sentence, the Borrower shall deliver to the Administrative Agent revised Annexes
to include any assets that would be required to be included in such Annexes and
that have become part of the Collateral under this Agreement.

5.04 Adverse Claims. Each Debtor shall defend, all at its own expense, such
Debtor’s title and the existence, perfection and first priority of the
Administrative Agent’s security interest in the Collateral against all adverse
claims that are material.

5.05 Prohibition of Certain Changes. Except to the extent permitted by the
Credit Agreement, no Debtor shall change (i) its name, identity, corporate
structure or the jurisdiction under which it is organized, (ii) its chief
executive office or chief place of business or (iii) the locations where it
keeps or holds any records from the applicable locations described in Annex 8,
unless such Debtor shall have given the Administrative Agent 30 days’ prior
notice thereof and delivered to the Administrative Agent all additional
financing statements, information and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interest provided for herein and, if requested by the
Administrative Agent upon the direction of the Required Lenders, delivered an
opinion of counsel with respect thereto in accordance with Section 5.06 . Each
Debtor agrees that it will not in any event change the location of any
Collateral owned by it if such change would cause the Security Interest in such
Collateral to lapse or cease to be perfected under United States law. Each
Debtor agrees to promptly provide the Administrative Agent with certified
organizational documents reflecting, if applicable, any of the changes described
in this Section 5.05.

5.06 Opinion of Counsel

. If requested by the Administrative Agent upon the direction of the Required
Lenders, at least 20 days before it takes any action contemplated by
Section 5.05(i), a Debtor shall, at its expense, cause to be delivered to the
Administrative Agent an opinion of counsel, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that all financing
statements and amendments or supplements thereto, continuation statements and
other documents required to be recorded or filed in order to maintain the
perfection of the Security Interests after the taking of such action against all
creditors of and purchasers from such Debtor (except any continuation statements
specified in such opinion of counsel that are to be filed more than six months
after the date thereof) have been filed in each filing office necessary for such
purpose and that all filing fees and taxes, if any, payable in connection with
such filings have been paid in full.

5.07 Collateral Held by Others

. If any of its Collateral is at any time in the possession or control of any
warehouseman, bailee or agent, other than Permitted Third Party Possession, each
Debtor shall notify such warehouseman, bailee or agent of the Security Interests
and instruct it to hold all such Collateral for the Administrative Agent’s
account subject to the Administrative Agent’s instructions (which shall permit
such Collateral to be removed by such Debtor in the ordinary course of business
until the Administrative Agent notifies such warehouseman, bailee or agent that
an Event of Default has occurred and is continuing). Each Debtor shall use its
commercially reasonable efforts to obtain a bailee letter and/or landlord lien
waiver, as applicable, from all such bailees and landlords, as applicable, who
from time to time have possession of Collateral, other than Permitted Third
Party Possession, in the ordinary course of such Debtor’s business.
Notwithstanding the foregoing, the Debtors shall not be required to take any
action under this Section 5.07with respect to (i) any Inventory in-transit to
the applicable purchaser or lessee thereof or (ii) to any Inventory or Equipment
in-transit to the applicable manufacturer thereof for repair or maintenance.

5.08 Records. Each Debtor shall keep accurate Records and, if an Event of
Default shall have occurred and be continuing, shall stamp or otherwise mark
such Records in such manner as Administrative Agent may reasonably request in
order to reflect the Security Interest.

5.09 Collection of Accounts. Each Debtor shall use commercially reasonable
efforts to cause to be collected from its account debtors, as and when due, any
and all amounts owing under or on account of each of its Accounts (including
Accounts that are delinquent, such Accounts to be collected in accordance with
lawful collection procedures) and shall apply forthwith upon receipt thereof all
such amounts as are so collected to the outstanding balance of such Accounts.
The costs and expenses (including attorney’s fees) of collection, whether
incurred by a Debtor or the Administrative Agent, shall be borne by such Debtor.

5.10 Disposition of Collateral. No Debtor shall sell, offer to sell, lease,
exchange, convey, assign or otherwise dispose of, or grant any option with
respect to, restrict or grant, create, permit or suffer to exist any Lien on,
any of its Collateral except as permitted by the Credit Agreement.

5.11 Protection of Intellectual Property. Each Debtor shall timely pay all fees
(including maintenance fees), file all documents or declarations (including
applications, applications for renewal, affidavits of use and affidavits of
incontestability) and take all other action necessary to obtain, maintain and
renew each Patent and Trademark included in the Collateral that is material to
the use and operation of the Collateral (taken as a whole). Each Debtor shall
notify the Administrative Agent at the end of each calendar quarter if it knows
that any application or registration relating to any Intellectual Property owned
or licensed by it and that is material to the use and operation of the
Collateral (taken as a whole) may become abandoned or dedicated, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding such Debtor’s ownership of such
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same. If any Debtor’s rights to any Intellectual Property
that is material to the use and operation of the Collateral (taken as a whole)
are infringed, misappropriated or diluted by a third party, such Debtor shall
notify the Administrative Agent at the end of such calendar quarter in which
Debtor learned of such infringement, misappropriation or dilution and shall take
all actions as such Debtor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.12 Special Provisions Relating to Certain Collateral.

(a) Contracts.

(i) Anything herein to the contrary notwithstanding, each Debtor shall remain
liable to perform all of its duties and obligations under each of the Contracts
included in the Collateral to the same extent as if this Agreement had not been
executed. The exercise by the Administrative Agent or any other Secured Party of
any of the rights and remedies hereunder shall not release any Debtor from any
of its duties or obligations under the Contracts. Neither the Administrative
Agent nor any other Secured Party shall have any duty, obligation or liability
under such Contracts included in the Collateral or otherwise in respect of the
Collateral by reason of this Agreement or be obligated to perform any of the
obligations or duties of any Debtor under the Contracts or otherwise in respect
of the Collateral or to take any action to collect or enforce any claim for
payment or any other right assigned hereunder.

(ii) During the continuance of an Event of Default, if Debtor fails to perform
any agreement contained herein or in any of the Contracts, the Administrative
Agent may (but shall not be obligated to) itself perform, or cause the
performance of, such agreement, and the reasonable fees, costs and expenses of
the Administrative Agent incurred in connection therewith shall be payable by or
on behalf of Debtors and shall be Secured Obligations to the Administrative
Agent.

(b) Intellectual Property.

(i) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under Article VI at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Debtor hereby grants to the Administrative Agent, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Debtor) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Debtor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof; provided,
however, such license shall only be effective during the continuance of an Event
of Default.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of the Credit Agreement that limit the rights of the Debtors to
dispose of their property, so long as no Event of Default shall have occurred
and be continuing, each Debtor will be permitted to exploit, use, enjoy,
protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of such Debtor. In furtherance of the foregoing, unless an Event of Default
shall have occurred and be continuing, the Administrative Agent shall, from time
to time, upon the request of any Debtor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that such Debtor
shall have certified are appropriate (in its judgment) to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to clause (i) immediately above as to any specific Intellectual
Property). Further, upon satisfaction of the conditions to termination of this
Agreement described in Section 2.02 or the partial release of any Intellectual
Property pursuant to Section 2.03, the Administrative Agent shall terminate the
license granted pursuant to clause (i) immediately above. The exercise of rights
and remedies under Article VI by the Administrative Agent shall not terminate
the rights of the holders of any licenses or sublicenses theretofore granted by
any Debtor in accordance with the first sentence of this clause (ii).

(iii) On a continuing basis, each Debtor shall, at its sole cost and expense:

(A) promptly following its becoming aware thereof, notify the Administrative
Agent of any adverse determination in any proceeding or the institution of any
proceeding in any federal, state or local court or administrative body or in the
United States Patent and Trademark Office or the United States Copyright Office
regarding (i) such Debtor’s claim of ownership or right to use any of the
Intellectual Property that is material to the use and operation of the
Collateral (taken as a whole), (ii) such Debtor’s right to register such
Intellectual Property or (iii) such Debtor’s right to keep and maintain such
registration in full force and effect;

(B) maintain and protect the Intellectual Property material to the use and
operation of the Collateral (taken as a whole);

(C) not permit to lapse or become abandoned any Intellectual Property material
to the use and operation of the Collateral (taken as a whole), and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property, in each case except as shall be
consistent with commercially reasonable business judgment;

(D) upon such Debtor obtaining knowledge thereof, promptly notify the
Administrative Agent in writing of any event which is reasonably expected to
materially and adversely affect the value or utility of any of the Intellectual
Property or any portion thereof that is material to the use and operation of the
Collateral (taken as a whole) as presently used and operated and as contemplated
by the Credit Agreement or the rights and remedies of the Administrative Agent
in relation thereto including a levy or threat of levy or any legal process
against the Intellectual Property Collateral or any portion thereof;

(E) not license any Intellectual Property material to the use and operation of
the Collateral (taken as a whole) or amend or permit the amendment of any of the
licenses in a manner that could materially impair the value of any Intellectual
Property material to the use and operation of the Collateral (taken as a whole)
or the Lien on and security interest in the Intellectual Property crated therein
hereby, without the consent of the Administrative Agent; and

(F) diligently keep adequate records respecting its Intellectual Property
material to the use and operation of the Collateral (taken as a whole); and

(G) furnish to the Administrative Agent from time to time upon the
Administrative Agent’s reasonable request therefor reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property material to the use and operation of the Collateral (taken
as a whole) and such other materials evidencing or reports pertaining to the
Intellectual Property as Administrative Agent may from time to time reasonably
request.

(iv) If any Debtor shall at any time after the date hereof (a) obtain any rights
to any additional Intellectual Property or (b) become entitled to the benefit of
any additional Intellectual Property or any registration, renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, in each case that is material to the use and operation of
the Collateral (taken as a whole), the provisions hereof shall automatically
apply thereto and any such item enumerated in clause (a) or (b) of this
Section 5.12(b)(iv) with respect to such Debtor shall automatically constitute
Collateral as if such would have constituted Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Debtor shall promptly with
the delivery of its quarterly financial statements (i) provide to the
Administrative Agent written notice of any of the foregoing and (ii) confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described in clauses (a) and (b) of the immediately preceding sentence by
execution of an instrument in form reasonably acceptable to the Administrative
Agent and the filing of any instruments or statements as shall be reasonably
necessary to create, preserve, protect or perfect the Administrative Agent’s
security interest in such Intellectual Property in accordance with Section 3.05
hereof. Further, each Debtor authorizes the Administrative Agent to modify this
Agreement by amending Annex 2 and Annex 4 hereof to include any such
Intellectual Property of such Debtor.

(v) Unless there shall occur and be continuing any Event of Default, each Debtor
shall have the right to commence and prosecute in its own name, as the party in
interest, for its own benefit and at the sole cost and expense of the Debtors,
such applications for protection of the Intellectual Property and suits,
proceedings or other actions to prevent the infringement, misappropriation,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property and/or bring suit
in the name of any Debtor or the Administrative Agent to enforce the
Intellectual Property. In the event of such suit, each Debtor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Administrative Agent
in aid of such enforcement and the Debtors shall promptly reimburse and
indemnify the Administrative Agent for all reasonable costs and expenses
incurred by the Administrative Agent in the exercise of its rights under this
Section 5.12(b)(v). In the event that the Administrative Agent shall elect not
to bring suit to enforce the Intellectual Property as permitted by this
Section 5.12(b)(v) and an Event of Default has occurred and is continuing, each
Debtor agrees, at the reasonable request of the Administrative Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, misappropriation, counterfeiting,
unfair competition, dilution, diminution in value of or other damage to any of
the Intellectual Property by others and for that purpose agrees to diligently
maintain any suit, proceeding or other action against any person so infringing
as necessary to prevent such infringement.

(c) Deposit Accounts. No Debtor shall hereafter establish and maintain any
Deposit Account (other than the Excluded Deposit Accounts) unless (i) the
applicable Debtor shall have given the Administrative Agent ten (10) Business
Days’ prior written notice of its intention to establish such new Deposit
Account and (ii) if requested by the Administrative Agent or upon the direction
of the Required Lenders, such financial institution and such Debtor shall have
duly executed and delivered to the Administrative Agent a Deposit Account
Control Agreement with respect to such Deposit Account. No Debtor shall grant
Control of any Deposit Account to any person other than the Administrative
Agent.

(d) Letters of Credit. If any Debtor is at any time a beneficiary under a Letter
of Credit now or hereafter issued in favor of such Debtor having a stated amount
in excess of $100,000 and a remaining term of at least three months, such Debtor
shall promptly notify the Administrative Agent thereof and such Debtor shall, at
the request of the Administrative Agent, use commercially reasonable efforts to
enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) arranging for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the Letter of Credit or (ii) arranging for the
Administrative Agent to become the transferee beneficiary of such Letter of
Credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.

(e) Commercial Tort Claims. If any Debtor shall at any time hold or acquire a
commercial tort claim in an amount estimated to exceed $250,000, such Debtor
shall promptly notify the Administrative Agent in writing signed by such Debtor
of the brief details thereof and grant to the Administrative Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Securities Collateral.

(i) No Debtor shall take any action that would result in (A) the revocation of
any election to treat any Securities Collateral as certificated securities, and
(B) an election to treat as certificated securities any Securities Collateral
that constitute uncertificated securities.

(ii) So long as Administrative Agent has not exercised remedies with respect to
the Collateral under this Agreement or any other Loan Document upon the
occurrence and during the continuation of an Event of Default, Debtors reserve
and have the right (A) to exercise all voting and other rights, title and
interest with respect to the Collateral (except as limited by the Loan
Documents) and (B) to receive all income, gains, profits, dividends and other
distributions or payments from the Collateral whether non-cash dividends, cash,
options, warrants, stock splits, reclassifications, rights, instruments or other
investment property or other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such rights and interests (except as limited by the Loan Documents); provided
that no vote shall be cast, right exercised or other action taken, in each case,
in favor of an action that is in violation of the covenants contained in the
Loan Documents, and provided further, that any receipts described in the
foregoing clause (B) consisting of rights or interests in the form of securities
shall be immediately delivered to the Administrative Agent to hold as
Collateral, be segregated from the other property or funds of such Debtor and be
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary endorsement).

(iii) In furtherance of the right of the Administrative Agent to exercise voting
rights following the occurrence and during the continuance of an Event of
Default, each Debtor shall, at the request of the Administrative Agent, execute
and deliver to the Administrative Agent a proxy in a form acceptable to the
Administrative Agent with respect to each item of Securities Collateral owned by
it. No Debtor shall grant a proxy that would conflict with any proxy granted to
the Administrative Agent pursuant to the preceding sentence so long as the
Security Interests remain in effect.

(iv) Each Debtor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise voting and other rights which it may be
entitled to exercise pursuant to paragraph (iii) above and to receive the
payments described in clause (B) of paragraph (ii) above.

(v) All distributions or other payments described in clause (B) of paragraph
(ii) above which are received by any Debtor contrary to the provisions of such
paragraph shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from funds of such Debtor and shall be paid over to
the Administrative Agent as Collateral in the same form as received (with any
necessary endorsement)

5.13 Claims Against Collateral. Each Debtor shall, at its own cost and expense,
defend title to the Collateral and the first priority security interest and Lien
granted to the Administrative Agent with respect thereto against all claims and
demands of all persons at any time claiming any interest therein adverse to the
Administrative Agent other than Permitted Liens. Except as expressly permitted
by the Credit Agreement or any other Loan Document, or created pursuant to a
Permitted Lien, there is no agreement, order, judgment decree in effect on the
Closing Date, and no Debtor shall enter into any agreement or take any other
action after the Closing Date that restricts the transferability of any of the
Collateral or otherwise impair or conflict with such Debtor’s obligations or the
rights of the Administrative Agent hereunder.

5.14 Joinder of Additional Debtors. The Borrower shall, and shall cause each new
Subsidiary to, execute a Security and Pledge Agreement and deliver to the
Lenders such other
documents relating to such new Subsidiaries to the extent required by
Section 6.10 of the Credit
Agreement. ARTICLE VI
REMEDIES

6.01 Events of Default, Etc. If any Event of Default shall have occurred and be
continuing:

(a) the Administrative Agent shall have, and in its discretion may exercise, the
rights and remedies with respect to this Agreement as more particularly provided
herein or in the Credit Agreement;

(b) each Debtor shall, upon the reasonable request of the Administrative Agent,
assemble Collateral owned by it (and not otherwise in the possession of the
Administrative Agent or another Person pursuant to any Contractual Obligations
in effect between such Debtor and such Person) at such place or places,
reasonably convenient to both the Administrative Agent and such Debtor,
designated in such request;

(c) the Administrative Agent may (but shall not be obligated to), without notice
to any Debtor and at such times as the Administrative Agent in its sole
discretion may determine, exercise any or all of Debtors’ rights in, to and
under, or in any way connected to, the Collateral and the Administrative Agent
shall otherwise have and may (but shall not be obligated to) exercise all of the
rights, powers, privileges and remedies with respect to the Collateral of a
secured party under the UCC (whether or not said UCC is in effect in the
jurisdiction where the rights, powers, privileges and remedies are asserted) and
such additional rights, powers, privileges and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights,
powers, privileges and remedies hereunder may be asserted, including the right,
to the maximum extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and the Debtors
agree to take all such action as may be appropriate to give effect to such
right);

(d) the Administrative Agent may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Collateral and may (but shall not be obligated to) extend the time of
payment, arrange for payment in installments, or otherwise modify the terms, of
all or any part of the Collateral;

(e) the Administrative Agent may (but shall not be obligated to), in its name or
in the name of any Debtor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral. All payments received by any Debtor in respect of the
Collateral shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other funds of such Debtor and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement);

(f) the Administrative Agent may (but shall not be obligated to) sell, lease,
assign or dispose of all or any part of the Collateral which shall then be or
shall thereafter come into the possession, custody or control of the
Administrative Agent, any other Secured Party or any of their respective agents
at such place or places as the Administrative Agent deems best, and for cash or
for credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof except such notice
as is required by applicable law and cannot be waived. If, pursuant to
applicable law, prior notice of sale of the Collateral under this Section is
required to be given to any Debtor, each Debtor hereby acknowledges that the
minimum time required by such applicable law, or if no minimum time is
specified, ten (10) days, shall be deemed a reasonable notice period. The
Administrative Agent or any other Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the maximum extent permitted by
applicable law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of Debtors, any such demand, notice and
right or equity being hereby expressly waived and released to the maximum extent
permitted by applicable law. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. The Collateral may be sold in one or more sales, at public or private
sale, conducted by any officer or agent of, or auctioneer or attorney for, the
Administrative Agent, at the Administrative Agent’s place of business or
elsewhere, for cash, upon credit or for other property, for immediate or future
delivery, and at such price or prices and on such terms as the Administrative
Agent shall deem appropriate in its reasonable discretion. The Administrative
Agent may, in its reasonable discretion, at any such sale restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention to the extent necessary to comply with applicable law. Upon
any public or private sale the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold. At
any such sale the Collateral may be sold in one lot as an entirety or in
separate parcels. The Administrative Agent shall not be obligated to make any
sale pursuant to any such notice. In case of any sale of all of any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Administrative Agent until the full selling price is paid by the
purchaser thereof, but neither the Administrative Agent nor any Secured Party
shall incur any liability in case of the failure of such purchaser to take up
and pay for the Collateral so sold, and, in case of any such failure, such
Collateral may again be sold pursuant to the provisions hereof. All cash
proceeds of any such sale, and any other realization upon all or any part of the
Collateral may, in the sole discretion of the Administrative Agent, be held by
the Administrative Agent as collateral for or applied then or at any time
thereafter, in whole or in part, by the Administrative Agent for the benefit of
the Secured Parties to the payment and satisfaction of the Secured Obligations
in accordance with Section 6.04;

(g) upon request of the Administrative Agent, each Debtor shall promptly notify
(and each Debtor hereby authorizes the Administrative Agent so to notify) each
account debtor in respect of any Accounts or Instruments that such Collateral
has been assigned to the Administrative Agent hereunder, and that any payments
due or to become due in respect of such Collateral are to be made directly to
the Administrative Agent;

(h) to the maximum extent permitted by applicable law, the Administrative Agent
shall have the right to endorse, assign or otherwise transfer to or to register
in the name of the Administrative Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the Security Interests hereunder. In
addition, the Administrative Agent shall have the right at any time to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations;

(i) the Administrative Agent may vote or exercise any and all of the Debtors’
rights or powers incident to their ownership of the Securities Collateral,
including any rights or powers to manage or control the Guarantors, and in
connection therewith, each Debtor agrees that, upon request of the
Administrative Agent, such Debtor will, at its own expense, (A) provide the
Administrative Agent with such information and projections as may be necessary
or, in the opinion of the Administrative Agent, advisable to enable the
Administrative Agent to effect the sale of such Securities Collateral; and
(B) do or cause to be done all such other acts and things (other than
registration of such securities) as may be necessary to make such sale of such
Securities Collateral or any part thereof valid and binding and in compliance
with applicable law.

(j) the Administrative Agent may cause any action at law or suit in equity or
other proceeding to be instituted and prosecuted to enforce any rights vested in
it by this Agreement or by law or included in the Collateral, subject to the
provisions and requirements hereof and thereof, or to aid in the exercise of any
power herein or therein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding;

(k) in connection with any acceleration and foreclosure, the Administrative
Agent may lawfully and peacefully take possession of the Collateral and lawfully
and peacefully render it usable and repair and renovate the same, without,
however, any obligation to do so, and lawfully and peacefully enter upon any
location where the Collateral may be located for that purpose, control, manage,
operate, rent and lease the Collateral, collect all rents and income from the
Collateral and apply the same to reimburse the Secured Parties for any cost or
expenses incurred hereunder or under any of the Loan Documents and to the
payment or performance of any Debtor’s obligations hereunder or under any of the
Loan Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto;

(l) to the maximum extent permitted by applicable law, the Administrative Agent
may secure the appointment of a receiver for the Collateral or any part thereof;

(m) the Administrative Agent may lawfully and peacefully occupy any premises
owned or leased by any Debtor where the Collateral or any part thereof is
assembled for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to any Debtor in respect of such
occupation;

(n) the Administrative Agent may give instructions to the issuer of any
Securities Collateral that is an uncertificated security with respect to such
uncertificated security.

Each Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, subject to the notice provision provided
for in paragraph (f) of this Article ARTICLE VI, with respect to any sale of all
or any part of the Collateral constituting a security (as such term is defined
in the Securities Act of 1933), to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Debtor acknowledges that any such private sale may be at prices and on terms
less favorable to the Administrative Agent than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit any Debtor or the issuer
thereof to register it for public sale.

6.02 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral by virtue of the exercise of remedies under Article VI are
insufficient to cover the costs and expenses of such exercise and the payment in
full of the Secured Obligations, the Administrative Agent shall retain all
rights and remedies under the Loan Documents, and each Debtor shall remain
liable, with respect to any deficiency.

6.03 Private Sale. The Administrative Agent and the other Secured Parties shall
incur no liability as a result of the sale, lease or other disposition of all or
any part of the Collateral, at any private sale pursuant to Article VI conducted
in a commercially reasonable manner. Subject to and without limitation of the
preceding sentence, Debtor hereby waives any claims against the Administrative
Agent or any other Secured Party arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.

6.04 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Administrative Agent under this Article VI, shall be applied by the
Administrative Agent as follows:

First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out of pocket costs and expenses of the Administrative
Agent, the reasonable fees and expenses of its agents and counsel and all other
reasonable expenses incurred and advances made by the Administrative Agent in
that connection;

Second, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Loan Documents, or as the Secured Parties holding the same may
otherwise agree; and

Finally, to the pay to the Borrower, or its successors or assigns, or as a court
of competent jurisdiction may direct, any surplus then remaining.

6.05 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default, each Debtor hereby appoints the Administrative Agent as the
attorney-in-fact of such Debtor for the purpose of carrying out the provisions
of this Article ARTICLE VI and taking any action and executing any instruments
that the Administrative Agent may deem necessary or desirable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest (but the Administrative Agent shall not be obligated to
and shall have no liability to such Debtor or any third party for failure to do
so or take action). Without limiting the generality of the foregoing, so long as
the Administrative Agent shall be entitled under this Article VI to make
collections in respect of the Collateral, the Administrative Agent shall have
the right and power

(a) to receive, endorse and collect all checks made payable to the order of any
Debtor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

(b) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be necessary or
advisable;

(c) to pay, settle or compromise all bills and claims which may be or become
liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Secured Party has
been provided; and

(d) upon foreclosure, to do any and every act which any Debtor may do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Debtor’s rights and remedies under any or all of the Collateral;

provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable. In the
event the Administrative Agent desires to exercise any of the foregoing rights
and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other Person therefor, then, upon the request of
the Administrative Agent, the applicable Debtor agrees to assist the
Administrative Agent in obtaining as soon as practicable any necessary approvals
or consents for the exercise of any such remedies, rights and powers. Each
Debtor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

6.06 Expenses.

(a) Subject to Section 10.5 of the Credit Agreement, the Administrative Agent
may incur, and Debtors shall pay to the Administrative Agent, all reasonable and
documented fees and out-of-pocket expenses (including reasonable fees and
expenses for legal services) of, or incident to, the enforcement of any of the
provisions of this Article VI, or exercise by experts, agents or attorneys
selected by the Administrative Agent in good faith of any rights or privileges
of Debtors in respect of the Collateral, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent and the other Secured Parties in
respect thereof, by litigation or otherwise, and all such fees and expenses and,
to the extent such amounts are not timely paid, together with interest thereon
at the applicable rate provided for in Section 2.9 of the Credit Agreement,
shall be Secured Obligations of the Administrative Agent secured under
Article II. All amounts payable by the Debtors under this Section 6.06(a) shall
be payable within ten (10) Business Days of demand thereof.

(b) The terms, conditions, covenants and agreements to be observed or performed
by each Debtor under this Agreement shall be observed or performed by it at its
sole cost and expense.

6.07 Administrative Agent’s Right to Perform on Debtor’s Behalf. If any Debtor
fails to perform any of its obligations under this Agreement, the Administrative
Agent may (but shall not be obligated to), upon reasonable notice to such
Debtor, unless such Debtor is diligently pursuing a cure for such failure that
cannot be obtained more quickly by the Administrative Agent’s performance as
specified herein, itself perform or cause to be performed such obligations at
the expense of such Debtor, either in its name or in the name and on behalf of
such Debtor.

6.08 Custody and Preservation. The Administrative Agent’s obligation to use
reasonable care in the custody and preservation of Collateral shall be satisfied
if it uses the same care as it uses in the custody and preservation of its own
property.

6.09 Preservation of Rights. Neither the Administrative Agent nor any Secured
Party shall be required to take any steps to preserve any rights against prior
parties to any of the Collateral.

6.10 Rights of Secured Party. The Administrative Agent or any other Secured
Party may (but shall not be obligated to) pay or secure payment of any Tax or
other claim that may be secured by or result in a Lien on any Collateral upon
reasonable notice to the Debtors if the Debtors shall have failed to pay timely
or secure timely such Tax or other claim. The Administrative Agent or any other
Secured Party may (but shall not be obligated to) do any other thing that it in
good faith believes is necessary or desirable to preserve, protect or maintain
the validity, perfection or priority of the security interest created hereby in
the Collateral or, while an Event of Default exists, to enhance the Collateral’s
value. Debtors shall immediately reimburse the Administrative Agent or any other
Secured Party for any reasonable payment or expense (including reasonable
attorneys’ fees and expenses) that the Administrative Agent or such other
Secured Party may incur pursuant to this Section 6.10.

6.11 No Marshalling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order.

6.12 Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to the Administrative Agent or any Secured Party is intended to be
exclusive of any other right, power or remedy, and every such right, power and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right, power and remedy given hereunder or now or hereafter existing
at law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder or otherwise shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. Resort to any or all
security now or hereafter held by the Administrative Agent may be taken
concurrently or successively and in one or several consolidated or independent
judicial actions or lawfully taken nonjudicial proceedings, or both.

ARTICLE VII
MISCELLANEOUS

7.01 Waivers of Rights Inhibiting Enforcement. Each Debtor waives, for itself
and all who may claim under it, to the maximum extent permitted by applicable
law:

(a) any claim that, as to any part of the Collateral, a public sale, should the
Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for the Collateral;

(b) the right to assert in any action or proceeding between it and the
Administrative Agent any offsets or counterclaims that it may have;

(c) except as otherwise provided in this Agreement, NOTICE OR JUDICIAL HEARING
IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING POSSESSION OR DISPOSITION
OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT ANY DEBTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER;

(d) all rights of redemption, appraisement, valuation, stay, extension or
moratorium; and

(e) the right to invoke any law requiring marshalling of collateral and all
other rights the exercise of which would, directly or indirectly, prevent, delay
or inhibit the enforcement of any of the rights or remedies of the
Administrative Agent and the other Secured Parties under this Agreement or the
absolute sale of the Collateral, now or hereafter in force under any applicable
law.

7.02 Notices. The Administrative Agent or any Debtor shall give any notice,
request, demand or other communication (a “Notice”) pursuant to this Agreement
in accordance with Section 10.2 of the Credit Agreement. Any Notice to the
Debtor shall be sent to the address of the Borrower set forth in the Credit
Agreement or to such other address provided by such Debtor to the Administrative
Agent in writing. Any Notice sent as hereinabove provided shall be deemed
delivered upon receipt or refusal of delivery.

7.03 Assignment. No Debtor may assign any of its rights or delegate any
performance under this Agreement (whether voluntarily or involuntarily, by
merger, consolidation, dissolution, operation of law or any other manner) except
with the prior written consent of the Administrative Agent, which consent may be
withheld in the Administrative Agent’s sole discretion. Any purported assignment
without such consent is void. When any Lender assigns or otherwise transfers any
interest held by it under the Credit Agreement or other Loan Document to any
other Person pursuant to the terms of the Credit Agreement or such other Loan
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Agreement.

7.04 Successors and Assigns. This Agreement binds the Debtors and their
respective successors and assigns and inures to the benefit of the
Administrative Agent, the Secured Parties and their respective successors and
assigns.

7.05 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Debtor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent, the Borrower and the other Debtors; provided that any
amendment, waiver, or consent shall be signed by the Required Lender or all of
the Lenders to the extent required by Section 10.1 of the Credit Agreement. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

7.06 No Implied Waiver. No failure or delay in exercising any right, power or
privilege or requiring the satisfaction of any condition hereunder, and no
course of dealing between the Debtors and the Administrative Agent operates as a
waiver or estoppel of any right, remedy or condition. No single or partial
exercise of any right or remedy under this Agreement precludes any simultaneous
or subsequent exercise of any other right, power or privilege. The rights and
remedies set forth in this Agreement are not exclusive of, but are cumulative
to, any rights or remedies now or subsequently existing at law, in equity or by
statute.

7.07 Severability. In case one or more provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.

7.08 Entire Agreement. This Agreement and the other Loan Documents contain the
entire agreement between the parties relating to the subject matter hereof and
supersede all prior or contemporaneous oral or written negotiations and
agreements relating to the subject matter hereof. The provisions of this
Agreement may not be explained, supplemented or qualified through evidence or
trade usage or a prior course of dealing. In entering into this Agreement, the
Debtors have not relied upon any statement, representation, warranty or
agreement of the Administrative Agent except as set forth in the Loan Documents.
There are no conditions precedent to the effectiveness of this Agreement. In the
event of any conflict between the terms of this Agreement and the terms of the
Credit Agreement, the terms of the Credit Agreement shall control.

7.09 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

7.10 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.11 Headings. The descriptive headings of the articles, sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

7.12 Interpretation. This Agreement has been reviewed and negotiated by counsel
for both the Debtors and the Administrative Agent and, consequently, this
Agreement shall not be construed against the drafter.

7.13 Waiver of Jury Trial. THE DEBTORS AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.14 Survival, Etc. The provisions of Sections 2.06, 6.03, 6.06, 6.08, 6.09,
6.10, 7.01, 7.16 and 7.17 shall survive the termination of this Agreement. In
addition, the representations, warranties and covenants of the Debtors set out
in this Agreement or contained in any documents delivered to the Administrative
Agent or any other Secured Party pursuant to this Agreement shall survive the
execution and delivery of this Agreement.

7.15 Agents, Etc. The Administrative Agent may employ agents, experts and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents, experts or attorneys-in-fact
selected by it in good faith.

7.16 Limitation of Liability. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER
SECURED PARTY SHALL HAVE LIABILITY WITH RESPECT TO, AND DEBTORS HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE FOR:

(a) ANY LOSS OR DAMAGE SUSTAINED BY ANY DEBTOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, ANY
EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH LOSS,
DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS THE RESULT OF
ACTS OR OMISSIONS ON THE PART OF SUCH SECURED PARTY CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION); OR

(b) ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES SUFFERED BY ANY DEBTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS
AGREEMENT.

7.17 Subrogation. No Debtor shall exercise, and each Debtor hereby irrevocably
waives, any claim, right or remedy that it may now have or may hereafter acquire
against any other Debtor arising under or in connection with this Agreement,
including, without limitation, any claim, right or remedy of subrogation,
contribution, reimbursement, exoneration, indemnification or participation
arising under contract, by applicable law or otherwise in any claim, right or
remedy of the Administrative Agent or the other Secured Parties against such
Debtor or any other Person or any Collateral which the Administrative Agent or
any other Secured Party may now have or may hereafter acquire, until the
indefeasible payment and satisfaction in full of all Secured Obligations and the
expiration and termination of the Commitments. If, notwithstanding the preceding
sentence, any amount shall be paid to any Debtor on account of such subrogation
rights at any time when any of the Secured Obligations shall not have been paid
in full, such amount shall be held by such Debtor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Debtor and be turned over to the Administrative Agent in the exact form
received by such Debtor (duly endorsed by such Debtor to the Administrative
Agent, if required), to be applied against the Secured Obligations, whether
matured or unmatured, in accordance with the Loan Documents. Notwithstanding the
foregoing, the Debtors shall be expressly permitted hereunder to make payments
to each other to the extent not prohibited by the Credit Agreement.

7.18 Authority of the Administrative Agent. The rights and responsibilities of
the Administrative Agent under this Agreement with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any power, right or remedy provided for or resulting or
arising out of this Agreement shall, as between the Administrative Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and Debtors, the Administrative Agent shall
be conclusively presumed to be acting as the Administrative Agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and Debtors shall be under no obligation or entitlement to make any inquiry
respecting such authority.

7.19 No Release. Nothing set forth in this Agreement or any other Loan Document,
nor the exercise by the Administrative Agent of any of the rights or remedies
hereunder, shall relieve any Debtor from the performance of any term, covenant,
condition or agreement on such Debtor’s part to be performed or observed in
respect of any of the Collateral or from any liability to any person in respect
of any of the Collateral or shall impose any obligation on the Administrative
Agent for any act or omission on the part of such Debtor relating thereto or for
any breach of any representation or warranty on the part of such Debtor
contained in this Agreement, the Credit Agreement or the other Loan Documents,
or in respect of the Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, the Administrative Agent shall
not have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Collateral Agent be obligated to perform any of the obligations or duties of any
Debtor thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Collateral.

[Signatures on following page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

MITCHAM INDUSTRIES, INC.,
a Texas corporation

     
By:
Name:
Title:
  /s/ Robert P. Capps
Robert P. Capps
Exec Vice Pres

2



    HSBC BANK USA, N.A., not in its individual capacity, but solely as
Administrative Agent

     
By:
Name:
Title:
  /s/ Elena Zheng
Elena Zheng
Assistant Vice President

3